Citation Nr: 0502508	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the RO which 
denied the veteran's claim of service connection for a skin 
disorder.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran contends that service connection is warranted for 
a current skin disorder that was misdiagnosed as shingles 
during service.  

At a VA examination in September 1997, a diagnosis of 
eczematous dermatitis was indicated, but the examiner did not 
opine as to the etiology of the disorder.  

In support of his claim of service connection, the veteran 
indicated that service medical records should show that he 
was treated in service for a skin disorder.  However, a 
review of the claims file indicates that only a few service 
medical records have been associated with the claims file, 
and none of these show treatment for a skin disorder during 
service.  At his personal hearing before the Board in October 
2004, the veteran testified that he was first treated for a 
skin rash on his hand while serving aboard a ship.  The 
veteran testified that the rash began after he placed his 
hand in some paint thinner.  It turned red and blisters 
started forming on his hand.  His hand was washed off with 
sprayed water, but the rash did not heal completely.  Then, 
little spots began to appear on his body, the other hand, the 
legs and the arm.  Creams were prescribed and he was given an 
injection to stop the pain and itching.  The veteran further 
testified that his rash never resolved and has aggravated him 
ever since.  The rash spread to his back and buttocks, chest 
and groin area, and at some point, the veteran was diagnosed 
with shingles.  In light of the veteran's contentions, the 
Board finds that there is a possibility that additional 
service medical records exist which have not been associated 
with the claims file.  

Second, the veteran has indicated that he was treated for a 
skin disorder at a VA facility on First Avenue shortly after 
his discharge from service.  At his hearing in October 2004, 
the veteran's representative explained that the veteran was a 
VA employee at that time, so it was possible that the records 
may not have been requested from the appropriate place since 
they could be with employee records rather than veterans 
records.  

All VA records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all the veteran's VA treatment records should be 
obtained and associated with the claims file.  After all 
attempts have been made to obtain and associate the veteran's 
VA treatment records with the claims file, the veteran should 
be afforded a VA dermatology examination to determine the 
current nature and likely etiology of the veteran's claimed 
skin disorder.  

Accordingly, the case is remanded for the following actions:

1.  The veteran's service medical records 
from the National Personnel Records 
Center or other appropriate facility must 
again be requested.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO and a 
negative response from the National 
Personnel Records Center or other 
facility must be requested if additional 
records are not available.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran must be requested to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for a skin disorder since 
service.  After obtaining any necessary 
authorization from the veteran, copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
must be requested.  All VA treatment 
records, not previously secured, should 
be obtained.  In particular, records from 
the VA Medical Center where the veteran 
was employed after discharge from service 
should be obtained.  Employee records 
should be searched as well as veterans 
records.  Once obtained, all records, not 
already associated with the claims file, 
must be so associated.  A negative 
response from the VA facility for VA 
treatment records requested, but not 
obtained, must be made  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of any skin 
disorder found.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed skin disorder.  The examiner must 
provide an opinion, with adequate 
rationale, as to whether any skin 
disorder found was incurred in or 
aggravated by service.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, it 
should be so stated.  The report prepared 
should be typed.

4,  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the issue of entitlement 
to service connection for a skin disorder 
must be readjudicated.  If the benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  
Thereafter, the case should be returned 
to the Board for the purpose of appellate 
disposition.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




